ORDER

Tony R. Lambdin, a pro se Kentucky resident, appeals a district court judgment affirming the Commissioner’s denial of his application for supplemental security income benefits. This case has been referred to a panel of the court pursuant to Rule 34(j)(l), Rules of the Sixth Circuit. Upon examination, this panel unanimously agrees that oral argument is not needed. Fed. R.App. P. 34(a).
Lambdin filed an application for supplemental security income benefits on March 25, 1995. Lambdin was born on April 14, 1959. He previously worked as a mine foreman, coal mine scoop operator, and self employed junkyard operator. Lamb-*229din was allegedly disabled due to shortness of breath, high blood pressure, nervousness, depression, dizzy spells, and pain in the neck, back, and knees.
After an administrative hearing, the administrative law judge (ALJ) found that Lambdin could perform a substantial number of jobs in the economy. Therefore, the ALJ denied benefits. The Appeals Council declined to review the ALJ’s decision.
Lambdin filed a civil action seeking judicial review of the Commissioner’s decision. The district court affirmed the denial of benefits and granted judgment to the Commissioner.
Upon review, we conclude that substantial evidence exists to support the Commissioner’s decision. See Brainard v. Sec’y of Health & Human Servs., 889 F.2d 679, 681 (6th Cir.1989).
In his pro se brief, Lambdin objects to the opinions of Dr. Robert Dane. Lambdin states that Dr. Dane’s reports are invalid as he no longer holds a license to practice medicine. Further, Lambdin states that he satisfies listing 12.05 of 20 C.F.R., Part 404, Subpart P, Appendix 1. As the Commissioner notes, Lambdin was represented by counsel in the district court. Lambdin did not challenge Dr. Danes’s medical opinions, did not claim that he satisfied a listed impairment, nor claimed that he has some of the physical impairments which he raises for the first time in his brief on appeal. Issues not presented to the district court, but raised for the first time on appeal, are not properly before this court. Foster v. Barilow, 6 F.3d 405, 407 (6th Cir.1993). Therefore, Lambdin’s arguments regarding Dr. Dane’s opinions, listing 12.05 of Appendix 1, and the additional impairments not raised in the district court are not reviewable.
A review of the administrative record does establish that the decision of the Commissioner is supported by substantial evidence. The objective medical evidence shows that although Lambdin does have a mental impairment, the condition is not disabling. The vocational expert testified that despite his mental and physical impairments, Lambdin could be employed as a light factory worker, gas station cashier, school bus driver, coin machine collector, and animal shelter clerk. As the testimony of the vocational expert establishes a significant number of jobs in the economy which Lambdin could perform, the Commissioner satisfied his burden. Therefore, the Commissioner’s decision that Lambkin was not disabled is supported by substantial evidence.
Accordingly, we affirm the district court’s judgment. Rule 34(j)(2)(C), Rules of the Sixth Circuit.